Atkinson, J.,
dissenting. In the case of C., B. & Q. Ry. Co. v. Hall, 229 U. S. 511, it was held: “The decisions of the State and lower Federal courts in regard to annulment of liens on exempt property have been conflicting, and this court now holds that § 67f annuls all such liens obtained within four months of the filing of the petition, both as against the property which the trustee takes for benefit of creditors and that which may be set aside to the bankrupt as exempt. In re Forbes, 186 Fed. Rep. 76, approved.” That ruling made by the Supreme Court of the United States is applicable to the facts of this case, and controls it adversely to the defendant in error, who did not obtain a valid judgment on his claim, which was provable in bankruptcy, before the bankrupt obtained his discharge, which he might have done by a timely application for a stay of the discharge.
After the case was submitted to the judge, J. E. Coker filed an amendment to his answer, which amendment was disallowed. After considering the case as submitted, the court rendered a judgment adjudging that “ the $1,445.00 now in the hands of J. H. Lumpkin, as receiver of J. E. Coker, is subject to the execution in favor of A. B. Utter, trustee of G-. O. White, bankrupt, vs. J. E. Coker, issued from the city court of Lexington, March 5,1919; ” and in said judgment it was also ordered that after paying certain costs specified the remainder be paid to the attorneys of record for the plaintiff in said execution. To the judgment of the court disallowing the amendment, and to the final judgment, the defendant excepted.
Stephen C. Upson, for plaintiff in error.
T. W. Lipscomb and Erwin, Erwin & Nix, contra.